Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 05/14/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the examiner because the searches for the apparatus claims is similar to that of the method (p.2).  This is not found persuasive because the search and prosecution of method and apparatus claims presents a serious burden on the examiner
The requirement is still deemed proper and is therefore made FINAL.
	Claims 16-20 are withdrawn from consideration as being directed to a nonelected invention.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Olgado et al. (2013/0087093) in view of Tam et al. (2009/0095222).
Olgado discloses a hydride vapor phase epitaxy apparatus (title) comprising a chamber body having one or more walls and a gas distribution showerhead located over a substrate support (001).  The showerhead comprises a plenum having an inlet for coupling a first precursor delivery source and one or more electrodes (0010).  The showerhead also contains a plurality of precursor generation regions 129 and a plurality of gas passages 111A in a lower plated 226 (0039-0041).  However, the reference fails to teach a wedge-shaped plenum body.
Tam teaches a multi-gas showerhead (title) which has a wedge shaped plenum (0086).  It would have been obvious to utilize a wedge-shaped plenum in Olgado with the expectation of success because Tam teaches of using a wedge shaped plenum in a showerhead.

Regarding claim 3, Tam teaches multiple gas sources (0034).
Regarding claim 4, Olgado teaches a heater assembly (0036) and Tam teaches a heat exchanging channel 141 which is partitioned (0043).
Regarding claim 5, Olgado teaches resistive heating elements (0036).
Regarding claim 6, Tam teaches coplanar (0039-0043) and circular (Figure 1A).
Regarding claim 8, Tam teaches a nozzle (0075).
Regarding claim 9, Olgado teaches similar sizes (Figure 2).
Regarding claim 10, Olgado teaches an inlet adjacent to an outlet (Figure 2).

Claim 7, 11, 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Olgado et al. (2013/0087093) and Tam et al. (2009/0095222) and further in view of Nguyen et al. (2012/0318457).  The combination of Olgado/Tam fails to teach a heat sink.
Nguyen teaches a showerhead in a processing system (title) in which a showerhead 310 has a heat sink 320 coupled to it for the expressed purposed of cooling the showerhead (0025 and Figure 3).  It would have been obvious to use a heat sink in the showerhead in the combination with the expressed purpose of cooling the showerhead because Nguyen teaches of using a heat sink to cool the showerhead.

	In independent claim 11, the applicant requires multiple plenums.  Nguyen teaches multiple plenums (0023 and Figure 3).

Regarding claim 14, Olgado teaches a lid assembly (0020).
	Regarding claim 15, Nguyen teaches a heat sink (0025 and Figure 3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Olgado et al. (2013/0087093) and Tam et al. (2009/0095222) and Nguyen et al. (2012/0318457) and further in view of Francischetti et al. (2016/0240405).  The combination of Olgado/Tam/Nguyen fails to teach a shield.
Francischetti teaches a showerhead (0033) which has an upper and lower shield (0037).  It would have been obvious to utilize a shield in the combination with the expectation of success because Francischetti teaches the use of a shield in a showerhead.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/533357 in view of Tam et al. (2009/0095222).
Kothnur teaches a showerhead assembly for depositing multiple materials on a substrate, comprising: a first gas delivery portion having a first body, a first inlet, and a plurality of first tubes extending from the first body and defining a first plenum, wherein each tube of the plurality of first tubes includes a plurality of first holes; a second gas delivery portion having a second body, a second inlet, and a plurality of second tubes extending from the second body and defining a second plenum fluidly independent from the first plenum, wherein each tube of the plurality of second tubes includes a plurality of second holes, and wherein the plurality of first tubes are disposed in an alternating pattern with the plurality of second tubes across a width of the showerhead assembly; and a heat sink disposed between the plurality of first tubes and the plurality of second tubes (claim 1), which is similar to pending claim 1.  However, the reference fails to teach a wedge shaped plenum.
Tam teaches a multi-gas showerhead (title) which has a wedge shaped plenum (0086).  It would have been obvious to utilize a wedge-shaped plenum in Kothnur with the expectation of success because Tam teaches of using a wedge shaped plenum in a showerhead.
This is a provisional nonstatutory double patenting rejection.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        06/09/2021